DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 1/19/2021.
Claim 10 is cancelled.
Claims 21-23 are new.
Claims 1-7, 9, 11-17, 19, and 20-23 are pending.
Claims 1-7, 11-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Do (US Patent Pub 2013/0054756) of record, in view of Kelly et al (US Patent 8,290,919) of record, further in view of Darling et al (US Patent Pub 2004/0268358) of record.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Do (US Patent Pub 2013/0054756) of record, in view of Kelly et al. (US Patent 8,290,919) of record and Darling et al (US Patent Pub 2004/0268428), further in view of Olarig et al. (US Patent Pub 20100313045) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed 12/22/2020 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Do (US Patent Pub 2013/0054756) of record, in view of Kelly et al (US Patent 8,290,919) (Kelly) of record, further in view of Darling et al (US Patent Pub 2004/0268358) (Darling) of record.
In regards to claim 1, Do discloses a method for assigning storage responsibility in a distributed data storage system (Do at para. 0009)1, the method comprising:
a.	determining a first storage node is in a higher performance class of storage than a second storage node (Do at paras. 0008-9)2; 
b.	in response to determining the first storage node is in a higher performance class of storage than the second storage node (Do at para. 0009)3, assigning a primary token to the first storage node for primary responsibility, and storing data objects associated with the primary token in a first storage devices within the first storage node (Do at paras. 0009, 0078-80; Table 1) 4; and
d.	assigning a secondary token to the second storage node for secondary responsibility, and storing the data objects associated with the secondary tokens in a storage device within the second storage node (Do at paras. 0078-80; Table 1)5. 
Do does not expressly disclose determining the second storage node has a higher percentage of remaining performance capability than the remaining performance percentage of the first storage node, in response to determining the second storage node has a higher percentage of remaining performance capability than the first storage node, assigning the token to the second storage node for second responsibility, replicating the data objects associated with the replica token and storing the replicated data objects in a second storage device within the second storage node, the replicating retaining the data objects associated with the primary token stored in the first storage device within the first storage node, and storing the replicated data objects in additional storage devices in the additional storage nodes.
Kelly discloses a distributed storage system having a number of storage nodes having particular R-way redundancy (i.e., storage responsibility).  Kelly at abstract; col. 5, lines 22-36.  Kelly further discloses improved load balancing of data partitions across the multiple storage nodes by spreading out where the data is located across the various storage nodes.  Kelly at col. 5, lines 22-36.  Kelly further discloses accommodating changes in workload (i.e., performance capability) of the storage nodes.  Kelly at col. 9, lines 13-16.  In other words, Kelly discloses determining when a particular storage node has a small amount of remaining performance capability and replicates data to a storage node with a larger remaining performance capability.  Kelly further discloses the data is replicated between each of the storage tiers and the mapping of the data to the storage tiers is performed with tokens associated with the node and the data.  Kelly at Fig. 3B; col. 10, lines 4-14.
Do and Kelly are analogous art because they are both directed to the same field of endeavor of distributed data storage systems.
At the time before the effecting filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Do by adding the features of determining the second storage node has a higher percentage of remaining performance capability than the remaining performance percentage of the first storage node, in response to determining the second storage node has a higher percentage of remaining performance capability than the first storage node, assigning the token to the second storage node for second responsibility, replicating the data objects associated with the replica token and storing the replicated data objects in a second storage device within the second storage node, the replicating retaining the data objects associated with the primary token stored in the first storage device within the first storage node, and storing the replicated data objects in additional storage devices in the additional storage nodes, as disclosed by Kelly.  One of ordinary skill in the art would have reviewed both Do and Kelly because they are both directed to distributed storage systems.  Do does not expressly disclose replication of data objects between the storage levels.  However, Kelly discloses these features in combination with replication of data objects among the storage replication levels (i.e., storage responsibility levels) based on workload and load balancing.  Therefore, one of ordinary skill in the art would have realized Do’s deficiencies and added Kelly’s features to improve the distributed storage system.
The motivation for doing so would have been to provide an efficient and balanced storage system.  
Do in view of Kelly does not expressly disclose allocating the replica token to additional storage nodes in proportion to respective percentages of remaining performance capabilities of the additional storage nodes.  
Darling discloses allocating tokens based on performance percentage ratios.  For example, if a storage node has 40% remaining performance capability, then tokens are allocated to the storage node relative (i.e., in proportion) to the remaining available performance capability.  Darling at para. 0213.  Darling also discloses replication levels (i.e., storage responsibility levels).  Darling at paras. 0267-269.
Do, Kelly, Darling are analogous art because they are all directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Do in view of Kelly by adding the feature of allocating the replica token to additional storage nodes in proportion to respective percentages of remaining performance capabilities of the additional storage nodes, as disclosed by Darling.  One of ordinary skill in the art would have reviewed the features disclosed by Darling being fully aware of what is disclosed by Do in view of Kelly.  Kelly discloses accommodating changes in workload among the storage nodes but does not expressly disclose that the distribution of tokens is performed proportionally to the determined workloads (i.e., proportional to respective percentages of remaining performance capabilities).  Darling makes up for this deficiency and allows one of ordinary skill to modify Do in view of Kelly to add the proportionality to the token distribution.
The motivation for doing so would have been to ensure balanced distribution and redistribution requirements would be minimized.

In regards to claim 2, Do in view of Kelly and Darling discloses the method of claim 1, wherein the first storage device has a lower latency than the second storage device.  Do at paras. 0008-9.6
In regards to claim 3, Do in view of Kelly and Darling discloses the method of claim 1, wherein the first storage device has higher input or output (I/O) operations per second than the second storage device.  Do at paras. 0008-9.
In regards to claim 4, Do in view of Kelly and Darling discloses the method of claim 1, wherein the first storage device has a higher data transmission speed than the second storage device.  Do at paras. 0008-9, 0094.7
In regards to claim 5, Do in view of Kelly and Darling discloses the method of claim 1, wherein the first storage device includes solid state memory.  Do at paras. 0009, 0049.8
In regards to claim 6, Do in view of Kelly and Darling discloses the method of claim 1, wherein the second storage device includes disk drives.  Do at paras. 0009, 0049.
In regards to claim 7, Do in view of Kelly and Darling discloses the method of claim 1, further comprising: 
a.	generating a data location table having first and second levels of responsibilities associated with a plurality of tokens (Do at para. 0078, Table 1; Kelly at Fig. 2B); and
b.	populating fields corresponding to a first level of responsibility in the data location table with the assignment of the primary token to the first storage node (Do at para. 0078, Table 1; Kelly at Fig. 2B); and
c.	populating fields corresponding to a second level of responsibility in the data location table with the assignment of the replica token to the second storage node.  Do at para. 0078, Table 1; Kelly at Fig. 2B. 9

In regards to claim 11, Do discloses a system for assigning storage responsibility in a distributed data storage system (Do at para. 0009)10, the system comprising:
a.	a computer processor (Do at para. 0048); and 
b.	a non-transitory computer-readable storage medium storing instructions that, when executed by the computer processor (Do at para. 0049) causes the computer processor to perform operations comprising:
i.	determining a first storage node is in a higher performance class of storage than a second storage node (Do at paras. 0008-9)11;
ii.	 in response to determining the first storage node is in a higher performance class of storage than the second storage node, assigning a token to the first storage node for primary responsibility, and storing data objects associated with the token in a first storage device within the first storage node (Do at paras. 0009, 0078-80; Table 1) 12;
iii.	assigning the token to the second storage node for secondary responsibility and storing the data objects associated with the token in a second storage devices within the second storage node.  (Do at paras. 0078-80; Table 1)13 
Do does not expressly disclose determining the second storage node has a higher percentage of remaining performance capability than the remaining performance percentage of the first storage node, in response to determining the second storage node has a higher percentage of remaining performance capability than the first storage node, assigning the token to the second storage node for second responsibility, replicating the data objects associated with the replica token and storing the replicated data objects in a second storage device within the second storage node, the replicating retaining the data objects associated with the primary token stored in the first storage device within the first storage node, and storing the replicated data objects in additional storage devices in the additional storage nodes.
Kelly discloses a distributed storage system having a number of storage nodes having particular R-way redundancy (i.e., storage responsibility).  Kelly at abstract; col. 5, lines 22-36.  Kelly further discloses improved load balancing of data partitions across the multiple storage nodes by spreading out where the data is located across the various storage nodes.  Kelly at col. 5, lines 22-36.  Kelly further discloses accommodating changes in workload (i.e., performance capability) of the storage nodes.  Kelly at col. 9, lines 13-16.  In other words, Kelly discloses determining when a particular storage node has a small amount of remaining performance capability and replicates data to a storage node with a larger remaining performance capability.  Kelly further discloses the data is replicated between each of the storage tiers and the mapping of the data to the storage tiers is performed with tokens associated with the node and the data.  Kelly at Fig. 3B; col. 10, lines 4-14.
Do and Kelly are analogous art because they are both directed to the same field of endeavor of distributed data storage systems.
At the time before the effecting filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Do by adding the features of determining the second storage node has a higher percentage of remaining performance capability than the remaining performance percentage of the first storage node, in response to determining the second storage node has a higher percentage of remaining performance capability than the first storage node, assigning the token to the second storage node for second responsibility, replicating the data objects associated with the replica token and storing the replicated data objects in a second storage device within the second storage node, the replicating retaining the data objects associated with the primary token stored in the first storage device within the first storage node, and storing the replicated data objects in additional storage devices in the additional storage nodes, as disclosed by Kelly.  One of ordinary skill in the art would have reviewed both Do and Kelly because they are both directed to distributed storage systems.  Do does not expressly disclose replication of data objects between the storage levels.  However, Kelly discloses these features in combination with replication of data objects among the storage replication levels (i.e., storage responsibility levels) based on workload and load balancing.  Therefore, one of ordinary skill in the art would have realized Do’s deficiencies and added Kelly’s features to improve the distributed storage system.
The motivation for doing so would have been to provide an efficient and balanced storage system.  
Do in view of Kelly does not expressly disclose allocating the replica token to additional storage nodes in proportion to respective percentages of remaining performance capabilities of the additional storage nodes.  
Darling discloses allocating tokens based on performance percentage ratios.  For example, if a storage node has 40% remaining performance capability, then tokens are allocated to the storage node relative (i.e., in proportion) to the remaining available performance capability.  Darling at para. 0213.  Darling also discloses replication levels (i.e., storage responsibility levels).  Darling at paras. 0267-269.
Do, Kelly, Darling are analogous art because they are all directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Do in view of Kelly by adding the feature of allocating the replica token to additional storage nodes in proportion to respective percentages of remaining performance capabilities of the additional storage nodes, as disclosed by Darling.  One of ordinary skill in the art would have reviewed the features disclosed by Darling being fully aware of what is disclosed by Do in view of Kelly.  Kelly discloses accommodating changes in workload among the storage nodes but does not expressly disclose that the distribution of tokens is performed proportionally to the determined workloads (i.e., proportional to respective percentages of remaining performance capabilities).  Darling makes up for this deficiency and allows one of ordinary skill to modify Do in view of Kelly to add the proportionality to the token distribution.
The motivation for doing so would have been to ensure balanced distribution and redistribution requirements would be minimized.

Claims 12-17 are essentially the same as claims 2-7, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

In regards to claim 20, Do in view of Kelly and Darling discloses the method of claim 1, wherein the replicating is based at least in part on a replication factor, the replication factor indicates a number of replicas of each data object within a plurality of storage nodes.  Kelly at col. 5, lines 25-32.14

In regards to claim 21, Do discloses a method for assigning storage responsibility in a distributed data storage system (Do at para. 0009)15, the method comprising:
a.	determining a first storage node is in a higher performance class of storage than a second storage node (Do at paras. 0008-9)16;
b.	in response to determining the first storage node is in a higher performance class of storage than the second storage node (Do at para. 0009)17, assigning a primary token to the first storage node for primary responsibility by populating a data location table with identifiers of the first storage node, the data location table storing mappings between a plurality of tokens and levels of responsibility of a plurality of storage nodes for storing data objects, and storing data objects associated with the primary token in a first storage device within the first storage node (Do at paras. 0009, 0078-80; Table 1) 18;
d.	assigning a secondary token to the second storage node for secondary responsibility by further populating the data location table with identifiers of the second storage node, and moving the data objects associated with the secondary token and storing the moved data objects in a second storage device within the second storage node (Do at paras. 0078-80; Table 1)19;
Do does not expressly disclose determining the second storage node has a higher percentage of remaining performance capability than the remaining performance percentage of the first storage node, in response to determining the second storage node has a higher percentage of remaining performance capability than the first storage node, assigning a replica token to the second storage node for second responsibility, replicating the data objects associated with the replica token and storing the replicated data objects in a second storage device within the second storage node, the replicating retaining the data objects associated with the primary token stored in the first storage device within the first storage node, and storing the replicated data objects in storage devices in the additional storage nodes.
Kelly discloses a distributed storage system having a number of storage nodes having particular R-way redundancy (i.e., storage responsibility).  Kelly at abstract; col. 5, lines 22-36.  Kelly further discloses improved load balancing of data partitions across the multiple storage nodes by spreading out where the data is located across the various storage nodes.  Kelly at col. 5, lines 22-36.  Kelly further discloses accommodating changes in workload (i.e., performance capability) of the storage nodes.  Kelly at col. 9, lines 13-16.  In other words, Kelly discloses determining when a particular storage node has a small amount of remaining performance capability and replicates data to a storage node with a larger remaining performance capability.  Kelly further discloses the data is replicated between each of the storage tiers and the mapping of the data to the storage tiers is performed with tokens associated with the node and the data.  Kelly at Fig. 3B; col. 10, lines 4-14.
Do and Kelly are analogous art because they are both directed to the same field of endeavor of distributed data storage systems.
At the time before the effecting filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Do by adding the features of determining the second storage node has a higher percentage of remaining performance capability than the remaining performance percentage of the first storage node, in response to determining the second storage node has a higher percentage of remaining performance capability than the first storage node, assigning a replica token to the second storage node for second responsibility, replicating the data objects associated with the replica token and storing the replicated data objects in a second storage device within the second storage node, the replicating retaining the data objects associated with the primary token stored in the first storage device within the first storage node, and storing the replicated data objects in storage devices in the additional storage nodes, as disclosed by Kelly.  One of ordinary skill in the art would have reviewed both Do and Kelly because they are both directed to distributed storage systems.  Do does not expressly disclose replication of data objects between the storage levels.  However, Kelly discloses these features in combination with replication of data objects among the storage replication levels (i.e., storage responsibility levels) based on workload and load balancing.  Therefore, one of ordinary skill in the art would have realized Do’s deficiencies and added Kelly’s features to improve the distributed storage system.
The motivation for doing so would have been to provide an efficient and balanced storage system.  
Do in view of Kelly does not expressly disclose allocating the replica token to additional storage nodes in proportion to respective percentages of remaining performance capabilities of the additional storage nodes.  As discussed above, Do in view of Kelly does disclose mapping stored in a data location table.  Do at Table 1; Kelly at Fig. 2B.  Do in view of Kelly disclose a table that stores tokens that map data objects to locations on storage nodes having different storage levels/responsibilities.  
Darling discloses allocating tokens based on performance percentage ratios.  For example, if a storage node has 40% remaining performance capability, then tokens are allocated to the storage node relative (i.e., in proportion) to the remaining available performance capability.  Darling at para. 0213.  Darling also discloses replication levels (i.e., storage responsibility levels).  Darling at paras. 0267-269.  
Do, Kelly, Darling are analogous art because they are all directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Do in view of Kelly by adding the feature of allocating the replica token to additional storage nodes in proportion to respective percentages of remaining performance capabilities of the additional storage nodes, as disclosed by Darling.  One of ordinary skill in the art would have reviewed the features disclosed by Darling being fully aware of what is disclosed by Do in view of Kelly.  Kelly discloses accommodating changes in workload among the storage nodes but does not expressly disclose that the distribution of tokens is performed proportionally to the determined workloads (i.e., proportional to respective percentages of remaining performance capabilities).  Darling makes up for this deficiency and allows one of ordinary skill to modify Do in view of Kelly to add the proportionality to the token distribution.
The motivation for doing so would have been to ensure balanced distribution and redistribution requirements would be minimized.

Claims 22 and 23 are essentially the same as claims 2 and 3, respectively.  Therefore, they are rejected for the same reasons.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Do (US Patent Pub 2013/0054756) of record, in view of Kelly et al. (US Patent 8,290,919) (Kelly) of record and Darling et al (US Patent Pub 2004/0268428) (Darling) of record, further in view of Olarig et al. (US Patent Pub 20100313045) (Olarig) of record.
In regards to claim 9, Do in view of Kelly and Darling discloses the method of claim 1, but does not expressly disclose wherein assigning the tokens to the storage nodes at different levels of responsibility is further based on a relative cost of the storage nodes.
Olarig discloses assigning a redundancy responsibility (i.e., level of responsibility) to different storage devices based on their storage capacity and their power consumption (i.e., cost).  Olarig at abstract; paras. 0041-45.
Do, Kelly, Darling, and Olarig are analogous art because they are all directed toward the same field of endeavor of distributed storage systems.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify Do in view of Kelly and Darling by adding the features of wherein assigning the tokens to the storage nodes at different levels of responsibility is further based on a relative cost of the storage nodes, as taught by Olarig.
The motivation for doing so would have been to allow for efficient storage of data while simultaneously reducing costs.  Olarig at paras. 0003-4.

Claim 19 is essentially the same as claim 9 in the form of a system.  Therefore, it is rejected for the same reasons.

Response to Amendment
Objection to claims 3-6 and 12-16 for Minor Informalities
Applicant’s amendment to claims 3-6 and 12-16 to address the minor informalities is acknowledged.  Consequently, the objection to claims 3-6 and 12-16 is withdrawn.

Response to Arguments
Rejection of claims 1-7, 10-17, and 20 under 35 U.S.C. 103
Claim 10 is cancelled rendering its rejection moot.
Applicant’s arguments in regards to the rejections to claims 1-7, 11-17, and 20 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to claim 1, Applicant alleges Do in view of Kelly and Darling does not expressly disclose “allocating the replica token to additional storage nodes in proportion to respective percentages of remaining performance capabilities of the additional storage nodes.”   Remarks at 10-11.  
Examiner respectfully disagrees.  Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  MPEP 2111.  Here, a “replica token” is a token that is assigned to a node having a non-primary storage responsibility (i.e., 2nd, 3rd, etc.)   Specification at para. 0026.  Therefore, a replica token is only distinguishable from a primary token by which storage responsibility to which it is assigned.  In regards to allocating tokens in proportion to respective percentages of remaining performance capabilities, Applicant acknowledges Darling discloses token allocation responsive to relative load and capacity ratios (Remarks at 15) but does not address why one of ordinary skill in the art would not have relied on Darling to modify Do in view of Kelly in the manner set forth by the Examiner in the rejections above.  Since Darling also discloses distributed storage and redundancy (i.e., storage responsibility), one of ordinary skill in the art would have reviewed Darling for aforementioned feature for the added benefit of improved load balancing. For at least these reasons, Examiner asserts Do in view of Kelly and Darling discloses the limitations of claim 1.
In regards to claim 11, Applicant refers to the same arguments presented in regards to claim 1, which are addressed above.  Therefore, claim 11 remains rejected for at least the same reasons.
In regards to new claim 21, Applicant once again alleges Do in view of Kelly and Darling fails to disclose “allocating the replica token to additional storage nodes in proportion to respective percentages of remaining performance capabilities of the additional storages nodes.”  For the reasons explained above in regards to claim 1, Examiner asserts Do in view of Kelly and Darling discloses this limitation.  
Applicant further alleges the cited prior art fails to disclose a data location table storing mappings between a plurality of tokens and levels of responsibility of a plurality of storage nodes for storing data objects and allocating, according to those mappings, replica tokens to additional storage nodes in proportion to respective percentages of remaining performance capabilities of additional storage nodes.  Remarks at 13-15.  Here, Applicant seems to focus on the data location table and the allocation of tokens based on the mappings in the data location table.  The Examiner respectfully disagrees with Applicant’s allegations.
The claim recites a “data location table” has identifiers of a first storage node and stores mappings between a plurality of tokens and levels of responsibility of a plurality of storage nodes for storing data objects.  
In regards to the “data location table,” Do discloses in Table 1, a storage layer table where each storage layer corresponds to a storage node having a certain level of performance.  The table shows IP identifiers of the storage node and tokens for corresponding storage level (i.e., storage responsibility).  For example, token “1” for first storage level and “2” for second storage level.   Additionally, as discussed above with reference to claim 7, Kelly discloses a mapping table that shows how nodes and partitions (i.e., tokens) are mapped over a plurality of storage responsibility levels.  Kelly at Fig. 2B.  At para. 0024 of Applicant’s specification, a partition is the same as a token because they have a 1:1 mapping.  Therefore, Examiner asserts both Do and Kelly discloses the claimed data location table.  
In regards to allocation of the tokens based on the data location table, as discussed in the rejections above, Kelly discloses accommodating for changes in workload among the storage nodes and remapping (i.e., updating the data location table) is performed.  Kelly at col. 9, lines 13-17, 30-44.  What is not disclosed by Kelly is performing the remapping in proportion to the percentages of remaining performance capabilities.  Darling is relied upon for this feature and the combination of Do in view of Kelly and Darling discloses the limitation at issues for the same reasons as explained above.
Applicant does not present additional arguments in regards to the remaining dependent claims.  Therefore, they remain rejected for at least the same reasons as explained above.
Consequently, the rejection of claims 1-7, 11-17, and 20 under 35 U.S.C. 103 is maintained.

Rejection of claims 9 and 19 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 9 and 19 under 35 U.S.C. 103 refer to the arguments presented in regards to base claims 1 and 11, which are addressed above.  Consequently, the rejection to claims 9 and 19 under 35 U.S.C. 103 is maintained.

Additional Relevant Prior Art
Additional relevant prior art not specifically relied upon in the rejections above, are listed on the attached PTO-892 form.  Brief descriptions of some of them are set forth below.
Sah et al. (US Patent Pub 2003/0028509) discloses a system and method for storing data in rows and columns and uses a plurality of storage nodes over which the data can be replicated.
Merchant (US Patent 7,035,971) discloses a system and method for mirrored heterogeneous storage arrays over which data is replicated based on performance levels and quality of service requirements.
Sakaguchi et al. (US Patent Pub 2008/0082777) discloses a system and method for volume selection in a storage system based on performance requirements.
Eisler et al. (US Patent Pub 2009/0024814) discloses a system and method for providing a mirrored storage environment with a master storage volume having a master set of data, which allows load balancing to be performed among the mirrored storage volumes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Michael Le/
Examiner, Art Unit 2163



	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1  Storage layers (i.e., storage responsibility) is assigned across different locations and/or storage media technologies (i.e., distributed data storage system).
        2 Storage layers (i.e., storage responsibility) are delineated by differences in performance class.  This is interpreted as determining whether a storage node is a higher performance class or a lower performance class.
        3 If the storage media technology of the first storage node is a higher performance class because it is a cache, for example, then it is assigned a higher storage layer.
        4 Storage layers (i.e., storage responsibility) are numbered (i.e., set of tokens) for the associated storage node.  In this case, as seen in Table 1, a local cache is a higher performance class storage (i.e., first storage node) than a local disk (i.e., second storage node).  Accordingly, it is assigned “1” tokens for primary responsibility and data objects, such as KingKong.mp4, are associated with the “1” token and stored in the local cache (i.e., in one or more storage devices within the first storage node).
        5 Similarly as explained with respect to the first set of tokens, Table 1 shows a “2” token assigned to local disk (i.e., second storage node) upon which data objects can be stored and associated with the “2” token.
        6 Highest storage layer (i.e., first storage devices) are faster (i.e., lower latency) than a lower storage layer (i.e., second storage devices).
        7 Higher storage layer storage devices have faster response times and lower bandwidth consumption (i.e., higher data transmission speed).
        8 Flash medium is a solid state memory that can be used for aspects of the invention, such as the high storage layer storage devices, which have high performance.
        9 Do disclose location tables having first and second levels of responsibilities.  In Do they are called storage levels. Tokens in a first level are “primary tokens” while tokens in other levels are “replica tokens”, which is consistent with Applicant’s specification at para. 0026.  Kelly further discloses the table in figure 2B, which shows node IDs across a plurality of storage responsibilities and partitions.
        10  Storage layers (i.e., storage responsibility) is assigned across different locations and/or storage media technologies (i.e., distributed data storage system).
        11 Storage layers (i.e., storage responsibility) are delineated by differences in performance class.  This is interpreted as determining whether a storage node is a higher performance class or a lower performance class.
        12 Storage layers (i.e., storage responsibility) are numbered (i.e., set of tokens) for the associated storage node.  In this case, as seen in Table 1, a local cache is a higher performance class storage (i.e., first storage node) than a local disk (i.e., second storage node).  Accordingly, it is assigned “1” tokens for primary responsibility and data objects, such as KingKong.mp4, are associated with the “1” token and stored in the local cache (i.e., in one or more storage devices within the first storage node).
        13 Similarly as explained with respect to the first set of tokens, Table 1 shows a “2” token assigned to local disk (i.e., second storage node) upon which data objects can be stored and associated with the “2” token.
        14 Kelly discloses a redundancy level, which indicates the amount of times a data object is replicated across the storage tiers.
        15  Storage layers (i.e., storage responsibility) is assigned across different locations and/or storage media technologies (i.e., distributed data storage system).
        16 Storage layers (i.e., storage responsibility) are delineated by differences in performance class.  This is interpreted as determining whether a storage node is a higher performance class or a lower performance class.
        17 If the storage media technology of the first storage node is a higher performance class because it is a cache, for example, then it is assigned a higher storage layer.
        18 Storage layers (i.e., storage responsibility) are numbered (i.e., set of tokens) for the associated storage node.  In this case, as seen in Table 1, a local cache is a higher performance class storage (i.e., first storage node) than a local disk (i.e., second storage node).  Accordingly, it is assigned “1” tokens for primary responsibility and data objects, such as KingKong.mp4, are associated with the “1” token and stored in the local cache (i.e., in one or more storage devices within the first storage node).  The “1” token is a primary token because it is assigned to a first storage layer (i.e., primary storage responsibility).  Table 1 is interpreted as the data location table.
        19 Similarly as explained with respect to the first set of tokens, Table 1 shows a “2” token assigned to local disk (i.e., second storage node) upon which data objects can be stored and associated with the “2” token.